 
    

ne ee

U Case 3:20-cv-01335-C “ORIGINAL Page 1o0f3 PagelD 56

AFFIDAVIT OF SERVICE ee O23
gang Witte Y or
UNITED STATES DISTRICT COURT <°-*~™'
Northern District of Texas (_-
Case Number: 3:20-CV-01335-C
Plaintiff:
TERRENCE HOWARD O'NEAL
VS.
Defendant:

ULTRAVISION TECHNOLOGIES, LLC AND ACTIVE INTERNATIONAL, INC.

Received these papers on the 26th day of May, 2020 at 9:30 am to be served on ULTRAVISION TECHNOLOGIES,
LLC care of its Registered Agent, CORPORATION SERVICE COMPANY D/B/A CSC —- LAWYERS
INCORPORATING SERVICE COMPANY, 211 E. 7th Street, Suite 620, Austin, Travis County, TX 78701.

|, Thomas Kroll, being duly sworn, depose and say that on the 26th day of May, 2020 at 10:55 am, I:

hand delivered to ULTRAVISION TECHNOLOGIES, LLC, a true copy of this Summons in a Civil Action together
with Plaintiff's Original Complaint and Certificate of Interested Persons, by delivering to its Registered Agent,
CORPORATION SERVICE COMPANY D/B/A CSC - LAWYERS INCORPORATING SERVICE COMPANY, by and
through its designated agent, SAMANTHA GUERRA, at the address of: 211 E. 7th Street, Suite 620, Austin,
Travis County, TX 78701, having first endorsed upon such copy of such process the date of delivery.

| certify that | am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
103, 501, and 501.2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for the State of Texas. | am competent to make this oath; | am not less than 18 years of age, | am not a party
to the above-referenced cause, | have not been convicted of a felony or a crime of moral turpitude, and | am not
interested in the outcome of the above-referenced cause.

Subscribed and Swom to before me on the 26th day of Ts

May, 2020 by the affiant who is personally known to me. Thomas Kroll
PSC - 3012, Exp. 8/31/2021

Our Job Serial Number: THP-2020002688
Ref: 1430174

 

NOTARY PUBLIC

o
e
e
e
e
=
Cophright 92-20; Qgaba Ser@&es, Inc. - Process Server's Toolbox V8.1k
= "e 7G ct °

Ze “Oy OF :

4, grtivuntie’ S UYU AUN
lyre Re

S4
MAW
Case 3:20-cv-01335-C Document 6 Filed 06/01/20 Page 2of3 PagelD 57
Case 3:20-cv-01335-C Document 4 Filed 05/22/20 Page 3o0f4 PagelD 52

| AO 440 (Rev. 12/09) Summons in a Civil Action

 

 

 

 

 

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

O'Neal
Plaintiff

Vv.

 

Civil Action No. 3:20-cv-01335-C

UltraVision Technologies LLC et al

Defendant

 

Nee ee ee ee ae

Summons in a Civil Action

TO: UltraVision Technologies LLC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Nicholas O'Kelly
3109 Carlisle Street, Suite 200
Dallas , TX 75204

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

ae
ae ~ ne ae oof .

 

  

DATE: 05/22/2020

[eee nee

Signature of Clerk or Deputy Clerk

 

 
Case 3:20-cv-01335-C Document 6 Filed 06/01/20 Page 3o0f3 PagelD 58
Case 3:20-cv-01335-C Document 4 Filed 05/22/20 Page 4of4 PagelD 53

AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 

| Civil Action No. 3:20-cv-01335-C

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

 

* x

[~ 1 left the summons at the individual's residence or iSual gitePor abode with (name)

> Or

 

| , aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

[— Iserved the summons on (name of individual) , who is designated

 

by law to accept service of process on behalf of (name of organization)

on (date)

 

 

{I returned the summons unexecuted because

 

[~ other (specify)

; or

>; Or

 

 

gor

6 .
My fees are $ for travel ages ~ for services, for a total of $
%
%
*

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
